Citation Nr: 1537267	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-03 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) following a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which awarded service connection for posttraumatic stress disorder (PTSD) and assigned an initial rating of 30 percent, effective February 25, 2008.  The Veteran timely appealed the decision.

The Veteran testified before a Decision Review Officer (DRO) in March 2011.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

At his March 23, 2011 hearing before the DRO, the Veteran reported that he had a therapy session at the VA medical center in Grand Rapids scheduled for March 25, 2011.  The Veteran also stated that he regularly attended bimonthly therapy sessions at either VA medical center in Grand Rapids or Ann Arbor.  The Board notes that the claims file does not contain any medical treatment records dated after December 2010, and in particular, any documentation of the therapy session the Veteran was scheduled to attend on March 25, 2011.  Thus, the Board finds that the record suggests there are outstanding VA medical treatment records with respect to the Veteran's claim.  Therefore, a remand is necessary for VA to fulfill its duty to assist.  On remand, the Veteran should be asked to provide any information regarding any private treatment he may also be receiving.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Given the need for remand above, and in order to adjudicate the claim efficiently on appeal when it comes back to the Board, the Veteran should be afforded another VA examination that adequately assesses the severity of his PTSD.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Here, the Board notes that the Veteran's last VA examination was in February 2011, over four years ago.  Thus, the Board finds that a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's PTSD.  See 38 U.S.C.A. § 5103A.

Regarding the question of entitlement to a TDIU rating, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of the increased rating claim for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran, however, has not received notice pursuant to the VCAA as it pertains to a claim for entitlement to a TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the TDIU claim because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to his service-connected disability.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of the Veteran's service-connected disability on his unemployability.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice, obtaining any VA examinations, and attempting to obtain from the Veteran a formal application for TDIU, VA Form 21-8940, as appropriate.

2. Ask the Veteran to identify any private treatment that he may have had for his psychiatric disability that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. Obtain any relevant VA treatment records from Grand Rapids, Ann Arbor, VA medical centers, or any other VA medical facility that may have treated the Veteran, since December 2010 and associate those documents with the claims file.

4. Schedule the Veteran for a VA examination to obtain a detailed assessment of the current severity of the Veteran's PTSD.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A GAF score should be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.

The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due solely to his service-connected disability, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.

A full explanation for all opinions expressed must be provided.

5. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation for his PTSD and entitlement to a TDIU.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


